Citation Nr: 0917476	
Decision Date: 05/08/09    Archive Date: 05/19/09

DOCKET NO.  06-33 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for allergic rhinitis and sinusitis with otalgia and aural 
fullness. 


REPRESENTATION

Appellant represented by:	Nebraska Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

S. Patel, Associate Counsel




INTRODUCTION

The Veteran served on active duty from March 1987 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska.

The issue of entitlement to an initial evaluation in excess 
of 10 percent for allergic rhinitis and sinusitis with 
otalgia and aural fullness was previously remanded by the 
Board in August 2008 for additional development.  That 
development has been completed, and the issue is once again 
before the Board for review.


FINDING OF FACT

The Veteran's allergic rhinitis and sinusitis with otalgia 
and aural fullness is shown to have been manifested by more 
than six non-incapacitating episodes per year characterized 
by headaches, pain, and purulent discharge or crusting; 
however, it has not been shown to be nearly constant after 
repeated surgeries, or manifested with chronic osteomyelitis 
following radical surgery. 


CONCLUSION OF LAW

The criteria for a 30 percent evaluation, but no greater, for 
allergic rhinitis and sinusitis with otalgia and aural 
fullness have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 4.14, 4.3, 4.7, 4.97, 
Diagnostic Codes 6514, 6522 (2008).  





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2008), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claims.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in her 
possession that pertains to the claim. 
 
Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 
 
The RO provided a pre-adjudication VCAA notice letter in June 
2005.  In this letter, the Veteran was notified of the 
evidence needed to substantiate the claim of service 
connection, namely, evidence of current disability; evidence 
of an injury or disease in service or an event in service, 
causing injury or disease; and evidence of a relationship 
between the current disability and the injury, disease, or 
event in service.  The Veteran was notified that VA would 
obtain service records, VA records, and records of other 
Federal agencies and that she could submit private medical 
records or authorize VA to obtain private medical records on 
his behalf. 
 
As for content of the VCAA notice, the June 2005 letter 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); and Pelegrini v. Principi, 18 
Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice). 
 
Regarding the requirement of Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), VCAA notice regarding the effective date and 
degree of disability elements was provided after the initial 
adjudication in a March 2006 letter.  Here, the Veteran is 
challenging the initial evaluation assigned following the 
grant of service connection.  In Dingess, the Court of 
Appeals for Veterans Claims (Court or CAVC) held that in 
cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.

In the Veteran's January 2006 NOD, she took issue with the 
initial disability rating and is presumed to be seeking the 
maximum benefits available under the law for each issue.  
Dingess; see also AB v. Brown, 6 Vet. App. 35 (1993).  
Therefore, in accordance with 38 U.S.C.A. §§ 5103(a) and 
7105(d), the RO properly issued a June 2006 SOC which 
contained, in part, the pertinent criteria for establishing a 
higher rating.  See 38 U.S.C.A. § 7105(d)(1).  Therefore, VA 
complied with the procedural statutory requirements of 38 
U.S.C.A. §§ 5104(b) and 7105(d), as well as the regulatory 
requirements in 38 C.F.R. § 3.103(b).  See also Dingess.  The 
claimant was allowed a meaningful opportunity to participate 
in the adjudication of the claim.  Thus, even though the 
initial VCAA notice did not address a higher rating, 
subsequent documentation addressed this matter; there is no 
prejudice to the claimant.  See Overton v. Nicholson, 20 Vet. 
App. 427 (2006).  Moreover, since VA's notice criteria was 
satisfied because the RO granted the Veteran's claim for 
service connection, the Board also finds that VA does not run 
afoul of the Court's recent holding in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008). 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has received service 
treatment records and private treatment records and afforded 
the Veteran a VA examination in December 2005 and VA medical 
opinion in April 2006, and the Veteran submitted statements 
in support of her claim.  In addition, the Veteran was 
afforded the opportunity to attend a Board hearing which she 
declined.

In light of the above, the Board concludes that the evidence 
of record is sufficient to adjudicate the Veteran's claim of 
entitlement to an initial evaluation in excess of 10 percent 
for allergic rhinitis and sinusitis with otalgia and aural 
fullness without further development and that additional 
efforts to assist or notify the Veteran in accordance with 
VCAA would serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to requirements 
of the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran).  Therefore, the Board 
determines that the Veteran will not be prejudiced by the 
Board proceeding to the merits of the claim.

II.  Law

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2008).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2008).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2008).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim, a practice known as a "staged rating."  See 
Fenderson v. West, 12 Vet. App 119 (1999).  The Court has 
also held that staged ratings are appropriate for an 
increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  The Board has 
considered whether a staged rating is appropriate.  However, 
the evidence does not demonstrate that there have been 
distinct time periods involving a material change in the 
Veteran's disability level.  Therefore, a staged rating is 
not warranted.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, irrespective of whether 
the Veteran raised them, as well as the entire history of his 
disability in reaching its decision.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

A veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while a veteran is competent to 
report what comes to him through his senses, he does not have 
medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).

The provisions of 38 C.F.R. § 4.27 (2008) provide that 
unlisted disabilities requiring rating by analogy will be 
coded with the first two numbers of the schedule provisions 
for the most closely related body part and "99."  Hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  The 
additional code is shown after a hyphen.  Regulations provide 
that when a disability not specifically provided for in the 
rating schedule is encountered, it will be rated under a 
closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2008).

The Veteran is currently assigned a single 10 percent rating 
for allergic rhinitis and sinusitis with otalgia and aural 
fullness under Diagnostic Codes 6522 and 6514.   
 
Sinusitis is evaluated under the General Rating Formula for 
Sinusitis, applicable to Diagnostic Codes 6510-6514.  
38 C.F.R. § 4.97.  A 0 percent rating is assigned for 
sinusitis detected by x-ray only.  Id.  A 10 percent rating 
is assigned for one or two incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; three to six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  Id.  A 30 percent 
rating is assigned for three or more incapacitating episodes 
per year of sinusitis requiring prolonged (lasting four to 
six weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  Id.  
A 50 percent rating is the maximum rating available under the 
General Rating Formula for Sinusitis, and is assigned 
following radical surgery with chronic osteomyelitis, or; 
near constant sinusitis characterized by headaches, pain and 
tenderness of the affected sinus, and purulent discharge or 
crusting after repeated surgeries.  Id.

Under the General Rating Formula for Sinusitis, an 
incapacitating episode of sinusitis means one that requires 
bed rest and treatment by a physician.  Id.

Allergic or vasomotor rhinitis is evaluated under Diagnostic 
Code 6522.  A 10 percent rating is assigned if the condition 
manifests without polyps, but with greater than 50 percent 
obstruction of nasal passages on both sides, or complete 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522.  A 30 percent rating is assigned if the condition 
manifests with polyps, and is the maximum rating available 
under this Diagnostic Code.  Id.

III.  Facts

Private treatment records indicate the Veteran was seen in 
April 2005 for flare-ups of her allergic rhinitis.  The 
treating physician recommended she resume use of Allegra-D 
and Flonase, as well as use of Astelin nasal spray.

The Veteran saw her private physician in May 2005.  She 
presented for evaluation of sinus problems that she had 
experienced for many years.  At the time, the Veteran's 
condition was being treated with Allegra-D, Flonase, sulfa 
and Versed.  Physical examination showed the nose was mildly 
congested.  Nasal airways were patent, though the left side 
was compromised due to septal deviation.  There was no 
indication of polyps or purulence, though there was hyperemia 
and edema to the middle meatus, sphenoethmoid recess.  A bony 
spur from the septum obliterated good visualization of the 
superior nasal vault on the left side.  The nasopharynx 
showed mild erythema but not purulence or lesions.  The 
Veteran was diagnosed with otalgia and aural fullness 
secondary to rhinitis and sinus congestion.  The treating 
physician opined that allergies played an underlying role and 
that the Veteran would likely need long-term use of anti-
rhinitis medicine.  He also recommended endoscopic sinus 
surgery.

The Veteran underwent a VA examination in December 2005.  The 
Veteran's claims file was available and reviewed.  The 
examiner noted a prior CT scan, which showed marked septal 
deviation with a bony spur touching the lateral nasal wall on 
the left side, as well as some mild mucosal thickening.  
Physical examination noted mild erythema and mucosal edema on 
both sides.  The middle meatus was clear bilaterally, though 
noted to be somewhat narrow on the left.  There were no 
lesions in the nasopharynx.  The examiner diagnosed the 
Veteran with rhinosinusitis and allergic rhinitis.  A 
supplemental opinion was provided in April 2006.  However, 
this supplemental opinion is not relevant to the issue on 
appeal, and no additional physical findings were made.

The Veteran was seen again by her private physician in August 
2006.  Intranasal examination showed septal deviation.  A 
bony spur obstructed visualization of the superior nasal 
vault.  There was moderate mucosal hyperemia and mild nasal 
turbinate edema.  The nasopharynx was patent.  No polyps or 
purulent discharge were detected.  The Eustachian tube 
orifice was patent.  The oropharynx, hypopharynx and larynx 
showed good symmetry and no lesions.  The treating physician 
again recommended anti-rhinitis therapy and surgical 
intervention.

Private treatment records reflect an additional visit on 
October 2006.  The Veteran reported having a lot of trouble 
with sinus congestion and pressure, as well as postnasal 
drainage.  She had no dysphagia and the nasal passages and 
oropharynx were clear.  The left maxillary sinus was slightly 
tender to percussion.  The nares were clear.  She was 
diagnosed with sinusitis and prescribed antibiotics.

The Veteran was seen again in March 2008.  She presented with 
complaints of sinus congestion, ear pain, runny nose, and 
sore throat.  Her symptoms had gradually worsened over two 
days.  Physical examination revealed normal nares 
bilaterally.  The nasal mucosa showed erythema and 
congestion, bilaterally.  Pharyngeal cobblestoning and 
pharyngeal drainage were also noted.  The treating physician 
rendered diagnoses of acute sinusitis and allergic rhinitis.  
The Veteran was prescribed a 10-day course of antibiotics for 
her sinusitis.

Private treatment records show the Veteran visited her 
private physician again in August 2008.  She complained of a 
sore throat with associated ear pain, runny nose, headache, 
hoarseness, nasal congestion and sinus pain.  Physical 
examination indicated the nares were patent bilaterally.  
There was diffuse pharyngeal erythema.  The Veteran was 
prescribed a 5-day course of antibiotics.

The Veteran submitted a diary in which she documented her 
sinus symptoms from March 2008 through September 2008.  In 
addition to the doctor's visits in March and August noted 
above, the Veteran described six additional occurrences when 
she experienced symptoms related to sinusitis.  These 
occurrences were characterized by symptoms such as sinus 
pressure and pain, sore throat, yellow nasal and throat 
discharge, headaches, tenderness in the face, and coughing.  
Two of these occurrences included crusting.  The Veteran 
treated herself with medications such as Allegra-D, Advil, 
Tylenol, and nasal saline spray.  She also used other 
remedies such as Vicks Mentholated, saltwater gargles, Shower 
Soothers, green tea, and vitamins.  The Veteran also took one 
or two days bed rest during each occurrence.  She noted that 
one occurrence required three days bed rest.

The Veteran also submitted documentation of her prescription 
drug purchases between August 2007 and December 2008.  These 
records include purchases of the antibiotics prescribed 
during the March 2008 and August 2008 doctor visits, but do 
not show any other antibiotics received by the Veteran.

IV.  Analysis

In evaluating the Veteran's symptoms, the Board notes that 
the Veteran was granted service connection and assigned a 10 
percent rating for headaches in a June 2006 rating decision.  
The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  The evaluation of the 
same manifestation under different diagnoses is to be 
avoided.  Id.  Therefore, headaches experienced by the 
Veteran will not be considered as symptoms associated with 
the Veteran's sinusitis or rhinitis. 

As noted earlier, a 30 percent rating is assigned under the 
General Rating for Sinusitis where the claimant experienced 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or where the claimant had more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  An 
incapacitating episode means one that requires bed rest and 
treatment by a physician.

The evidence in this case does not demonstrate that the 
Veteran experienced any incapacitating episodes.  The Veteran 
was treated by her physicians twice in 2005, twice in 2006, 
and twice in 2008.  There are no indications of any treatment 
received during 2007.  These visits were not associated with 
prolonged antibiotic treatment, nor does the evidence, 
particularly the Veteran's prescription drug history, 
demonstrate that the Veteran received prolonged antibiotic 
treatment at any point during the period on appeal.  No 
indication was given as to any doctor prescribed bed rest.

As noted, the Veteran has provided a diary pertaining to the 
severity and frequency of symptoms related to her sinus 
disability.  She is competent to testify as to these 
occurrences.  Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  The Board has no reason to question the veracity of 
this information.  The Veteran chronicled these occurrences 
as "chronic sinus problems," which could be characterized 
as non-incapacitating episodes.  She documented a total of 
eight such episodes between March 2008 and September 2008.  
In other words, the Veteran has provided evidence of more 
than six non-incapacitating episodes per year of sinusitis 
characterized by headaches, pain, and purulent discharge or 
crusting.  The assignment of a 30 percent rating is therefore 
warranted under Diagnostic Code 6514.  

As to whether a higher (50 percent) rating may be assigned 
under Diagnostic Code 6514, the evidence of record does not 
demonstrate that the Veteran's condition is nearly constant 
after repeated surgeries, or manifested with chronic 
osteomyelitis following radical surgery.  Such has simply not 
been demonstrated or argued.  

The Board has also considered whether a higher rating under 
Diagnostic Code 6522 may be assigned.  However, a 30 percent 
is the maximum rating available under this Diagnostic Code.  

In evaluating the claim for a higher rating, the Board also 
has considered whether the Veteran is entitled to a greater 
level of compensation on an extraschedular basis.  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected disability is inadequate.  A comparison between the 
level of severity and symptomatology of the Veteran's 
rhinitis and sinusitis with the established criteria found in 
the rating schedule for these disabilities shows that the 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology, as discussed above.

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for her disability.  
Indeed, it does not appear from the record that she has been 
hospitalized at all for that disability.  Although the 
Veteran noted in her documentation of symptoms one instance 
in which she was unable to perform her extra duties, there is 
no persuasive evidence in the record to indicate that this 
service-connected disability on appeal causes impairment with 
employment over and above that which is already contemplated 
in the assigned schedular rating.  The Board therefore has 
determined that referral of this case for extraschedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.

Further, 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  Factors 
such as requiring periodic medical attention are clearly 
contemplated in the Schedule and provided for in the 
evaluations assigned herein.  What the evidence does not 
demonstrate in this case is that the manifestations of the 
Veteran's service-connected disability have resulted in 
unusual disability or impairment that has rendered the 
criteria and/or degrees of disability contemplated in the 
Schedule impractical or inadequate.  Accordingly, 
consideration of 38 C.F.R. § 3.321(b)(1) is not warranted in 
this case.



C.  Conclusion

The preponderance of the evidence is in favor of finding that 
the Veteran's allergic rhinitis and sinusitis with otalgia 
and aural fullness warrants an initial rating of 30 percent.  


ORDER

A rating of 30 percent, but no higher, is granted for 
allergic rhinitis and sinusitis with otalgia and aural 
fullness.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


